MEMORANDUM**
Martin Avalos Valdez and his wife and two children, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s decision denying their applications for asylum, withholding of removal, and cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence a denial of asylum and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 992-93 (9th Cir.2003). We deny the petition.
Mr. Valdez testified that he lost his job as a miner because of a disagreement within his union, and he could not find new work in his town. He further testified that he never sought work elsewhere in Mexico. The record does not compel the conclusion that the petitioners were persecuted on account of an enumerated ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177-78 (9th Cir.2004) (stating that economic disadvantage alone is not grounds for asylum).
Consequently, petitioners failed to establish eligibility for asylum, see Acewicz v. INS, 984 F.2d 1056, 1061-62 (9th Cir.*4781993), or withholding of removal, see Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.